Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-5, 7, 13, 15, 23-25, 28, 30-31 and 41-43 in the reply filed on 19 April 2021 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-5, 7, 13, 15, 23-25, 28, 30-31 and 41-43 is contained herein below.
Groups II and III Claims 45 and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Priority
This application claims the benefit of 62/783,572 filed 12/21/2018. The parent application 62/783,572 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-5, 7, 13, 15, 23-25, 28, 30-31 and 41-43 of this application. Priority date accorded is 12/21/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites oligosaccharide product. The metes and bounds as to what all are encompassed by the term product is unclear. Para 0049 recites the term product but no definition is provided.
Claim 5 recites the limitation "disaccharide" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites oligosaccharide and oligomer. The distinction between the two is unclear.
Claims 2-4, 15, 23-25, 30-31 and 42-43, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (US 2006/0293275 A1).
Nakamura et al teaches a method of making an oligosaccharide product. High molecular weight heparin is treated with heparinase to make disaccharide and tetrasaccharide oligomers (oligosaccharide intermediates). The disaccharides produced contain iduronic acid (paras 0076-0077, 0146). These are converted to acyl derivatives (oligosaccharide product) by known methods (paras 0043, 0146; limitations of claims 1-3, 5 and 31). 
Nakamura also teaches esterification of the disaccharide containing GlcN-IdoA to provide the corresponding ester (acylation of glucosamine at positions 2 and 3 and positions 2 and 3 of iduronic acid can be acylated selectively; paras 0076-0077, 0083, 0085, 0146; limitation of claim 7).
Therefore, Nakamura et al anticipates the instant claims.

Claim(s) 1-3 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (Ph.D. Thesis, California Institute of Technology, 2013, pages 1-219; cited in IDS filed 08/14/2020).
Oh teaches a method of making an oligosaccharide product wherein heparosan is hydrolyzed under conditions to form a disaccharide (page 15, Fig. 1.1, formula shown within the box). The disaccharide is then converted to tetrasaccharide and pentasaccharides (oligosaccharide products) containing glucosamine and glucuronic acid moieties (page 16, first para; limitation of claims 1-3 and 23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2006/0293275 A1) in view of Steinman et al (WO 96/23882, cited in the IDS filed 08/14/2020) and further in view of Shively et al (Biochemistry 1976, 15(18), 3932-3942; cited in IDS filed 06/14/2020).
Nakamura et al teaches the method of parent claim 1 as set forth above. However, it does not expressly teach the contact of the polysaccharide starting material with triflic acid in the hydrolysis step as in claim 4.
Steinman et al teaches the use of trifluoromethanesulfonic acid (triflic acid as in claim 4) for the hydrolysis of protein bound carbohydrates (page 9, line 23 through page 10, line 5). 
Shively et al, drawn to hydrolysis of heparin by nitrous acid, teaches that in addition to deamination, L-iduronic acid 2-sulfate residues are converted to 2,5-anhydrouronic acid (Abstract). In view of this teaching one of ordinary skill in the art, in order to obtain heparin oligosaccharide intermediates having iduronic acid and glucuronic acid moieties intact, would substitute the triflic acid taught by Steinman in the method of Nakamura to obtain the instant oligosaccharides and their products since Nakamura also teaches the use of nitrous acid hydrolysis of heparin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use triflic acid in the hydrolysis step as instantly claimed since the use of trflic acid for carbohydrate hydrolysis is known in the art. The artisan would be motivated to use triflic acid since nitrous acid hydrolysis gives products wherein L-iduronic acid 2-sulfate residues are converted to 2,5-anhydrouronic acid. The artisan would substitute triflic acid in order to look for hydrolysis products (oligomer intermediates) that have the iduronic acid and glucuronic acid moieties intact.  
s 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2006/0293275 A1) in view of Liu et al (WO 2014/165713; cited in IDS filed 08/14/2020).
Nakamura et al teaches the method of parent claim 1 as set forth above. Nakamura’s method, which produces disaccharides from heparin, teaches the production of a disaccharides similar to instant formula Ia (first and second formulas in Table 2 at para 0151). Nakamura teaches epimerizing the disaccharide according to formula Ia to arrive at a disaccharide product similar to formula Ib (formula 2 in Table 2). Gluruconic acid and Iduonic acid are both present due to partial epimerization (paras 107, 151). Nakamura does not expressly teach the oligosaccharides of formula Ia and Ib as in claims 13 and 15 wherein the C1 carbon of glucosamine is linked to the C4 of the uronic acid moiety.
Liu et al teaches a disaccharide that has glucosamine and uronic acid moieties having a C1-C4 link. This is produced via the progressive degradation of hyaluronic acid using an enzyme (page 13, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the disaccharides of instant formulas Ia and Ib as in instant claims 13 and 15 since Nakamura’s enzymatic hydrolysis method produces such products, and Liu’s method, which is also enzymatic, shows that the individual saccharide units linked via C1-C4 can also be obtained by modifying Nakamura’s method.
One of ordinary skill in the art would be motivated to make the instant disaccharides since Nakamura teaches that oligosaccharide that has heparin structure with reduced anticoagulation activity, LPL releasing activity of heparin or heparosan and which promotes HGF production, will be useful for treating various diseases (Nakamura-paras 0004, 0012). The .

Claims 23-25, 28, 30 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2006/0293275 A1) in view of Oh (Ph.D. Thesis, California Institute of Technology, 2013, pages 1-219; cited in IDS filed 08/14/2020).
Nakamura’s teachings are set forth above. Regarding claim 23 it does not expressly teach the use of heparosan as a starting material.
Oh teaches obtaining disaccharides from heparosan (as in claim 23) using enzymatic hydrolysis as set forth above. This renders obvious the use of heprosan as the starting material in the method of Nakamura.
Nakmura teaches the conversion to ester derivatives to get GlcA-GlcN esters (paras 0076-0077, 0083, 0085, 0146) and further to peracylated esters. The converting step also further comprises epimerizing the acylated disaccharide (para 0107; as in claims 24-25 and 30). Disaccharides similar to instant formula IIa (first and second formulas in Table 2 at para 0151, 0090, 0097, 0100; as in claim 28) is disclosed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the disaccharides of instant formulas IIa and IIb as in instant claims 28 and 30, use heparosan as the starting material (as in claim 23) and also perform the conversion steps as in claims 24-25 since Nakamura’s enzymatic hydrolysis method produces such products, and Oh teaches the use of heparosan as starting material for obtaining the claimed oligomers. The artisan would find it obvious to further bond two or more oligosaccharide products to form an oligomer (as in claim 41) in order to make oligomers and test them for the 
One of ordinary skill in the art would be motivated to perform the conversions and make the instant disaccharides since Nakamura teaches that oligosaccharide that has heparin structure with reduced anticoagulation activity, LPL releasing activity of heparin or heparosan and which promotes HGF production, will be useful for treating various diseases (Nakamura-paras 0004, 0012). The artisan would be motived to make such disaccharides and other oligosaccharides in order to look for compounds that would be useful for the above purpose.

Conclusion
1. Elected claims 1-5, 7, 13, 15, 23-25, 28, 30-31 and 41-43 (Group I) are rejected.
2. Groups II and III Claims 45 and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623